The opinion was delivered by
Taylor, C. J.
The nature of an indorser’s engagement is, that he will pay the amount of the note, provided the holder cannot, after using due diligence, obtain payment from the maker; and that reasonable notice of this fact be given to the indorser, to enable him to charge the person against whom he is entitled to claim. Nothing should be neglected on the part of the indorsee, which might reasonably have been expected, to enable him to procure payment from the maker; if he refuse to make it, has absconded or become insolvent, and no delay occurs in apprizing the indorser of the fact, this, in ordinary cases, will be sufficient to make him liable to the indorsee’s action. A personal demand is not essential, it being sufficient if made at the house; but if the house be shut and the maker has gone away, some further enquiry should be made concerning him, and some endeavor used *483to find him out, for he may have removed to another dwelling, and have been ready to pay the money. 2 Str. 1087. If it be proved that he has absconded, nothing more is necessary, when no particular place is pointed out for the payment of the money: here it is part of the contract that the money should be paid at the Bank of Cape-Fear; the maker might have appointed an agent at the Bank to pay the money, or have deposited the amount to the credit of the holder. We cannot presume that this was not done, and as no application was made at the Bank, which, every one receiving the note might see upon the face of it, was necessary, it would he unreasonable to charge the indorser. It is in the nature of a special acceptance, which, in the case of a bill of exchange, the holder is not bound to receive, but having received it, he empliedly agrees to conform to it’s terms. Thus, if a man accept a bill payable at his bankers, the holder must present it there within the usual banking hours; and if he present it afterwards without obtaining payment, it is not evidence of its being dishonored so as to charge the drawer. 7 East. 385. If a demand be made, at the place designated, although notice should be given to the indorser of the non-payment, yet no personal demand need be made of the accepter, who has broken his contract, that the bill should be paid there. “If,” says Marius, “a bill directs the payment at a certain place, it ought to be paid there, without other demand than at the place, though the accepter lives at a place remote.” 26. And if he live in the same place, the law is the same as appears, in 2 H. Bl. 509, where the person at whose house the bill was made payable, was himself the holder of it; in which case it was held a sufficient demand of payment for him to inspect his books and to find that he had no effects in his hands.
As the verdict below was improperly found for the plaintiff, there must be a new trial.